Order entered May 19, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01634-CV

                           SHAMOUN & NORMAN, LLP, Appellant

                                                  V.

                                ALBERT G. HILL, JR., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-14714-H

                                             ORDER
       We GRANT appellant’s May 14, 2014 second motion for an extension of time to file a

brief to the extent that appellant shall file its brief by June 16, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE